Citation Nr: 1422109	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  12-24 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial evaluation for service-connected pulmonary asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to March 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The case was previously before the Board in November 2012, August 2013 and October 2013 and was remanded for further development.  The Board's remand directives and the subsequent actions by the VA Appeals Management Center (AMC) and RO will be further discussed below.  The Veteran's claim has been returned to the Board.

As explained by the Board in its prior remands, the Veteran's claim for service connection for pulmonary asbestosis was granted by a September 2009 rating decision wherein he was assigned a noncompensable initial evaluation effective August 6, 2008.  However, the Veteran submitted private treatment records in May 2010, within one year of the September 2009 rating decision.  Therefore, the September 2009 rating decision did not become final and the issue on appeal is entitlement to a compensable initial evaluation for pulmonary asbestosis.

In the June 2010 rating decision, the RO denied the Veteran's claim for an initial compensable evaluation for pulmonary asbestosis.  The Veteran expressed disagreement with this determination in a timely fashion, and the present appeal ensued.  In light of above, the Board concludes that this appeal arises from the June 2010 rating decision and the issue is as stated on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, another remand is required based upon the need to fulfill the duty to assist the appellant with his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Board remanded the case in October 2013 to obtain another VA examination to ascertain the Veteran's current pulmonary diagnoses, in particular, to seek clarification as to whether there has been any change in diagnosis of the Veteran's service-connected pulmonary asbestosis.  This was accomplished in March 2014.

The March 2014 VA examiner thoroughly examined the Veteran's claims file and reviewed each pertinent record.  In this regard, the Board notes the examiner listed several medical records that are not currently associated with the Veteran's electronic claims file.  Specifically, the examiner mentioned records from Concord Pulmonary Medication dated in May 2012 and from Millennium Physician Group dated in March 2013 reflecting that the Veteran recently underwent a chest x-ray and received treatments for acute bronchitis.  This evidence clearly is relevant and requires review by the Board in adjudication of the claim.  See 38 C.F.R. §§ 19.31, 19.37 (2013); Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes (Gerald) v. Brown, 9 Vet. App. 67, 73-43 (1996) (quoting Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992)).  

Additionally, the March 2014 VA examiner referred to VA treatment records dated from October 2011 to May 2013, including a computerized tomography (CT) scan of the Veteran's thorax.  However, the most recent VA medical records associated with the claims file are dated in June 2010.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the case must be remanded for the RO to obtain and associate with the claims file all outstanding VA treatment records dated from June 2010 to the present.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records from the VA Outpatient Clinic in Ft. Myers, Florida, and any associated outpatient clinics dated from June 2010 to the present.  All records and/or responses received should be associated with the claims file.

2.  Obtain and associate with the Veteran's claims file any recent private medical records, specifically to include the records from Concord Pulmonary Medicine, dated in May and June 2012, and from Millennium Physician Group, dated in March 2013, as referred to in the March 2014 VA examination report.

3.  After completing the above development, and any other development deemed necessary, the RO must readjudicate the Veteran's claim, taking into consideration all newly acquired evidence associated with the claims file.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran, which must address all of the evidence of record since the issue on appeal was last adjudicated by the RO.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

